United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2321
Issued: March 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 12, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated August 20, 2007 which denied her request for merit
review. Because more than one year has elapsed between the last merit decision dated
February 13, 2006 and the filing of this appeal, the Board lacks jurisdiction to review the merits
of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 21, 1998 appellant, then a 43-year-old flat sorter machine operator, filed an
occupational disease claim, alleging that she developed carpal tunnel syndrome due to factors of
her federal employment. The Office accepted her claim for bilateral carpal tunnel syndrome on
August 20, 1998. Appellant filed a recurrence of disability claim on January 31, 2000 alleging

that she was unable to work from December 29, 1999 to January 5, 2000 due to her carpal tunnel
syndrome. On March 24, 2000 the Office accepted that she had sustained a recurrence of
disability due to bilateral carpal tunnel syndrome.
Appellant requested a schedule award on June 5, 2000. By decision dated March 21,
2002, the Office granted appellant a schedule award for 15 percent impairment of her right upper
extremity and 10 percent impairment of her left upper extremity. Appellant requested an oral
hearing. By decision dated February 7, 2003, an Office hearing representative remanded her
claim for further development of the medical evidence. The Office issued a decision on May 5,
2003 granting appellant a schedule award for an additional 3 percent impairment of her left
upper extremity, a total of 15 percent impairment of the right upper extremity and 13 percent
impairment of the left upper extremity. Appellant again requested an oral hearing on
May 27, 2003. By decision dated January 23, 2004, the hearing representative affirmed the
Office’s May 5, 2003 decision.
Appellant requested reconsideration of the hearing representative’s January 23, 2004
decision on February 25, 2004. The Office declined to reopen her claim for reconsideration of
the merits on May 4, 2004. Appellant again requested reconsideration on July 14, 2004. By
decision dated October 14, 2004, the Office again declined to reopen her claim for further
reconsideration of the merits. Appellant requested reconsideration on November 22, 2004 and
submitted additional medical evidence. By decision dated February 23, 2005, the Office found
that she submitted sufficient evidence to warrant merit review, but denied her request for an
additional schedule award.
By decision dated September 7, 2005, the Office granted appellant schedule awards for
an additional 15 percent impairment of her right upper extremity and an additional 17 percent
impairment of her left upper extremity.1
Appellant requested a review of the written record on September 16, 2005. She alleged
that the Office compensated her for 32 percent impairment, but that she was entitled to
compensation for 60 percent impairment. By decision dated February 13, 2006, the hearing
representative affirmed the Office’s September 7, 2005 decision.
On July 26, 2007 appellant requested reconsideration of the February 13, 2006 hearing
representative’s decision. She contended that she was entitled to a schedule award for an
additional 28 percent impairment of her upper extremities. Appellant submitted a letter to her
senator explaining that she felt that she was entitled to a schedule award for an additional 30
percent impairment of each extremity rather than to a combined impairment rating of 30 percent
of each extremity. She also resubmitted notes from Dr. William J. Launder, a Board-certified
orthopedic surgeon, dated July 5, 2000 and November 17, 2004. He noted that appellant’s
1

Appellant has received schedule awards totaling 30 percent of each of her upper extremities. She received a
schedule award for 15 percent impairment of her right upper extremity on March 21, 2002 and an additional
schedule award for 15 percent impairment of her right upper extremity on September 9, 2005. Appellant received a
schedule award for 10 percent impairment of her left upper extremity on March 21, 2002, a schedule award for an
additional 3 percent impairment of her left upper extremity on May 5, 2003 and the final schedule award for an
additional 17 percent impairment of her left upper extremity on September 9, 2005.

2

impairment ratings had increased from 15 percent impairment of each upper extremity to 30
percent impairment of each upper extremity.
By decision dated August 20, 2007, the Office declined to reopen appellant’s claim for
consideration of the merits on the grounds that she failed to submit relevant and pertinent new
evidence.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.3 When a claimant fails to meet one of the above standards, the Office
will deny the application for reconsideration without reopening the case for review on the
merits.4
ANALYSIS
The Office has granted appellant schedule awards for a total of 30 percent impairment to
each of her upper extremities. Appellant disagreed with these amounts and asserted that she had
greater impairment of 30 percent to each of her upper extremities in addition to the schedule
awards she received for 15 percent impairment of her right upper extremity and 13 percent
impairment of her left upper extremity. She submitted this argument to the hearing
representative before his February 13, 2006 decision. The hearing representative considered this
argument prior to issuing his February 13, 2006 decision. Therefore, this is not a relevant legal
argument not previously considered by the Office. Appellant has not submitted any
documentation or evidence in support of a contention that the Office erroneously applied or
interpreted a specific point of law. Appellant has not submitted any relevant and pertinent new
evidence suggesting that she has more than 30 percent impairment of each of her upper
extremities for which she has received a schedule award. She resubmitted notes from
Dr. Launder previously considered by the Office in reaching its merit decisions. Therefore these
notes do not constitute new evidence. As appellant’s request for reconsideration did not include
evidence or argument conforming to the standards set forth in 20 C.F.R. § 10.606(b)(2), the
Office properly declined to reopen her claim for consideration of the merits.
CONCLUSION
The Board finds that the Office properly declined to reopen appellant’s claim for
consideration of the merits under 5 U.S.C. § 8128(a).
2

5 U.S.C. §§ 8101-8193, § 8128(a).

3

20 C.F.R. § 10.606(b)(2).

4

20 C.F.R. § 10.608(b).

3

ORDER
IT IS HEREBY ORDERED THAT the August 20, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 5, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

